DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4 and 7 have been amended; support for the amendment can be found in Figs. 3, 18, 19 and 21.
Claims 1-9 have been examined on the merits.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2007/01 08942 A1) hereinafter Johnson.

Regarding claim 1, Johnson discloses a power supply system (Fig. 40; elements 1030 and 1038) comprising: 
an electrical machine (“battery charger 1038”; [0215]; Fig. 40; element 1038) including: 

a housing (Fig. 40; element 1122); 

a machine-side power terminal (“a positive terminal 1162”; [0219]; Fig. 47; element 1162) extending from the housing (1122) in a first direction (annotated Fig. 47; element Z) orthogonal to a sliding direction (annotated Fig. 47; element Y); 

    PNG
    media_image1.png
    451
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    459
    media_image2.png
    Greyscale
protective ribs (annotated Fig. 47; element R) disposed on both sides of the machine-side power terminal (1162) respectively in a second direction (annotated Fig. 47; element X) orthogonal to the sliding direction (Y) and the first direction (Z) and extending from the housing (1122) in the first direction (Z); and 


an end of the machine-side power terminal (Fig. 47; element 1162) that is on an opposite side from the housing (1122) in the first direction (Z) and is located closer to the housing (1122) than an end of the protective ribs (R) on the opposite side from the housing (1122) in the first direction (Z); and 

a battery pack (Fig. 35; element 1030) configured to be detachably attached ([0218]) to the electrical machine (1038) by being slid in the sliding direction (Y) with respect to the electrical machine (1038), 



a battery-side power terminal (Fig. 37; element 1098) configured to mechanically engage with and electrically connect ([0219]) to the machine-side power terminal (1162); and a case (“housing 1042”; [0206]; Fig. 40; element 1042) accommodating the battery-side power terminal (1098), and 


    PNG
    media_image3.png
    537
    476
    media_image3.png
    Greyscale
the case (1042) including: 

a power terminal opening (annotated Fig. 37; element O) disposed at a position facing the battery-side power terminal (1098) in the sliding direction (Y); and 

recessed grooves (annotated Fig. 39; element G) disposed on both sides of the battery-side power terminal (1098) respectively and extending along the sliding direction (Y).  

    PNG
    media_image4.png
    571
    790
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    439
    459
    media_image2.png
    Greyscale
Regarding claim 2, Johnson discloses wherein the electrical machine (1038) further includes a machine-side signal terminal (“first sense terminal 1170”; [0219]; Fig. 47; element 1170), the protective ribs (R) are also disposed on both sides of the machine-side signal terminal (1170) respectively and extending beyond the machine-side signal terminal (1170), 


the battery pack (1030) further includes a battery-side signal terminal (“sense terminal 1106”; [0211]; Fig. 39; element 1106) accommodated in the case (1042) and configured to mechanically engage with and electrically connect to ([0219]) the machine-side signal terminal (1170), -3-Application No. 16/686,358 

the case (1042) further includes a signal terminal opening (annotated Fig. 37; element O2) disposed at a position facing the battery-side signal terminal (1106) in the sliding direction (Y), and 

    PNG
    media_image5.png
    537
    497
    media_image5.png
    Greyscale
the recessed grooves (G) are also disposed on both sides of the battery-side signal terminal (1106) respectively. 


Regarding claim 3, Johnson discloses wherein the electrical machine (1038) further includes a machine-side slide rail (Fig. 44; element 1134), 

    PNG
    media_image6.png
    599
    762
    media_image6.png
    Greyscale


at least one of the protective ribs (R) is disposed between the machine-side slide rail (1134) and the machine-side power terminal (1162), 

the battery pack (1030) further includes a battery-side slide rail (Fig. 36; element 1074) configured to slidably engage ([0209]) with the machine-side slide rail (1134) in the sliding direction (Y), and at least one of the recessed grooves (G) is disposed between the battery-side slide rail (1074) and the battery-side power terminal (1098).  

    PNG
    media_image7.png
    362
    448
    media_image7.png
    Greyscale


Regarding claim 4, Johnson discloses an electrical machine (“battery charger 1038”; [0215]; Fig. 40; element 1038) configured to have a battery pack (Fig. 35; element 1030) detachably attached thereto by the battery pack (1030) being slid in a sliding direction (annotated Fig. 47; element Y), the electrical machine (1038) comprising:

 a housing (Fig. 40; element 1122); 

a machine-side power terminal (“a positive terminal 1162”; [0219]; Fig. 47; element 1162) extending from the housing (1122) in a first direction (annotated Fig. 47; element Z) orthogonal to the sliding direction (annotated Fig. 47; element Y); 

protective ribs (annotated Fig. 47; element R) disposed on both sides of the machine-side power terminal (1162) respectively in a second direction (annotated Fig. 47; element X) 

an end of the machine-side power terminal (Fig. 47; element 1162) that is on an opposite side from the housing (1122) in the first direction (Z) and is located closer to the housing (1122) than an end of the protective ribs (R) on the opposite side from the housing (1122) in the first direction (Z).

    PNG
    media_image1.png
    451
    593
    media_image1.png
    Greyscale


Regarding claim 5, Johnson discloses a machine-side signal terminal “first sense terminal 1170”; [0219]; Fig. 47; element 1170), 



Regarding claim 6, Johnson discloses a machine-side slide rail (Fig. 44; element 1134), wherein at least one of the protective ribs (R) is disposed between the machine-side slide rail (1134) and the machine-side power terminal(1162).  

    PNG
    media_image6.png
    599
    762
    media_image6.png
    Greyscale


Regarding claim 7, Johnson discloses a battery pack (Fig. 35; element 1030) configured to be detachably attached to (Fig. 40) an electrical machine (“battery charger 1038”; [0215]; Fig. 40; element 1038) by being slid with respect to the electrical machine (1038) in a sliding direction (annotated Fig. 47; element Y), 



a first surface (annotated Fig. 36) facing the electrical machine (1038) under a state (Fig. 40) where the battery pack (1030) is attached to the electrical machine (1038); 

    PNG
    media_image8.png
    410
    439
    media_image8.png
    Greyscale


a terminal receiver (“terminal housing 1090”; [0210]; Fig. 35; element 1090) arranged on the first surface (F) and extending from the first surface (F) in a first direction orthogonal a first direction (annotated Fig. 47; element Z) to the sliding direction (Y); 



    PNG
    media_image5.png
    537
    497
    media_image5.png
    Greyscale


 recessed grooves (annotated Fig. 39; element G) disposed on both sides of the battery-side power terminal (1098) respectively in a second direction (annotated Fig. 47; element X) orthogonal to the sliding direction (Y) and the first direction (Z) and extending along the sliding direction (Y); and 


    PNG
    media_image4.png
    571
    790
    media_image4.png
    Greyscale

an end of the recessed grooves (G) that is on a first surface side (F) in the first direction (Z) and is located closer to the first surface (F) than an end of the power terminal opening (O) on the first surface side (F) in the first direction (Z).  

Regarding claim 8, Johnson discloses a battery-side signal terminal (“sense terminal 1106”; [0211]; Fig. 39; element 1106) accommodated in the case (1042), 

wherein the case (1042) further includes a signal terminal opening (annotated Fig. 37; element O2) disposed at a position facing the battery-side signal terminal (1106) in the sliding direction (Y), and 



Regarding claim 9, Johnson discloses a battery-side slide rail (Fig. 36; element 1074), wherein at least one of the recessed grooves (G) is disposed between the battery-side slide rail ((1074) and the battery-side power terminal (1098).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727